DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "an axial stop" in line 2. It is unclear if this recitation is in reference to the originally claimed axial stop, or a new, second axial stop.
Claim 12 recites the limitation "a rotational stop" in line 1. It is unclear if this recitation is in reference to the originally claimed rotational stop, or a new, second rotational stop.
Claim 12 recites the limitation "an axial stop" in line 2. It is unclear if this recitation is in reference to the originally claimed axial stop, or a new, second axial stop.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,964,108 to McBride.
	McBride discloses a padlock (10) configured to be locked and unlocked by a key (18), the padlock comprising: a lock body (12, 22) having an internal cavity (14) with an locking mechanism (24, 36) configured to be selectively moved over a range of positions when the key is received therein to lock and unlock the padlock; and a keyway (16, 104, passageway defined by cam arrangement) extending through the lock body into the internal cavity to provide access to the locking mechanism by the key, the keyway having an eccentric profile (104) that permits the key to be removed from the locking mechanism in only a single position of the range of positions (column 7, lines 34-42), as in claim 1.
	McBride also discloses the eccentric profile of the keyway is configured to retain the key in the lock body in all but one rotational position of the key (column 8, lines1-18), as in claim 2, and the single position of the range of positions in which the key is permitted to be removed is a locked position of the locking mechanism (column 8, lines1-18), as in claim 3.

	McBride additionally discloses the lock body provides at least one of a rotational stop (the respective sidewalls of the eccentric profile) and an axial stop (peripheral surface adjacent the eccentric profile) for engagement with the key, as in claim 7, and where the rotational stop defines one of the rotational limits of the key (28 via 30; movement of the key is prohibited when keypin 30 is in alignment with 28 and 32), as in claim 8, wherein the rotational stop corresponds to an unlocked position of the locking mechanism (the rotational stop ensures proper effectuation of the key in relation to the locking mechanism), as in claim 9, as well as the lock body provides the axial stop in the form of an inside axial wall of the keyway that prevents the key from being withdrawn in all but the single position (as best shown in figures 1-3), as in claim 10, wherein the padlock is a linear lock in which the key is configured to engage with tumbles of the padlock which are parallel with a direction of key insertion and which provide an ejection force opposite to the direction of key insertion (figures 1-3) and further wherein the axial stop is configured to prevent the key from being ejected out of the keyway by a biasing force applied to the tumblers (via 54), as in claim 11, and the keyway of the lock body provides both the rotational stop and the axial stop for engagement with the key (figure 3), as in claim 12.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to padlock locking assemblies:
U.S. Patent Number 10,428,556 to Bowley et al.; U.S. Patent Number 7,966,849 to Wu; U.S. Patent Number 7,712,340 to Chang; U.S. Patent Number 7,581,423 to Brojanac et al.; U.S. Patent Number 6,769,277 to Chang; U.S. Patent Number 6,758,073 to Yu; U.S. Patent Number 6,079,239 to Hsiao; U.S. Patent Number 5,720,191 to Tsung-Chuan et al.; U.S. Patent Number 5,592,837 to McBride; U.S. Patent Number 5,477,713 to Lay; U.S. Patent Number 2,552,012 to O’Kane; U.S. Patent Number 413,799 to Amwake.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
January 28, 2021